McCORMICK, Circuit Judge.
This case is an appeal in admiralty. Our judgment was that the judgment below be affirmed at appellants’ cost. Pending the appeal, the appellees took new evidence, without obtaining an order of this court for the taking of additional testimony. They proceeded under admiralty rule 49, promulgated by the supreme court in 1851, for taking further proof in a circuit court' upon an admiralty appeal. Notice was given to the adverse party, who appeared, and duly objected to the proceeding as unwarranted. In taking and printing this additional evidence, costs to the amount of $41 were incurred, which have been taxed against the appellants, to correct which this motion is made to retax the costs so as to relieve appellants of the $41 above mentioned, urging, with other grounds not deemed necessary to notice, that said additional evidence was taken without any or*527der oí (Ida court authorizing it to lie taken, and without showing any legal, reason for hiking it, and over the objection of appellants, duly made and entered, before said testimony was taken.
By'section 4 of the act of March 3, 1893, establishing this court, it is provided that no appeal shall thereafter be taken or allowed from the district courts to the circuit court, but only to the supreme court or to the circuit courts of appeals, according to the provisions of said act, By the last danse oí section 2 of said act it Is provided : “The court shall Imre power to establish all rales and regulations for ihe conduct of Use business of the court within its jurisdiction as coTiiei-red by law.”
Tliiu court is given appellate jurisdiction of all cases other than certain specified classes of cases which are reviewable only by the supreme court, and the provisions appear to point to precisely the same practice in reaching this court and proceeding in it, as in taking and conducting appeals or writs of error to and in that court. Authorized by these provisions of the statutes, we have adopted our rule 8, (47 Fed. Rep. v.:) “The practico símil be the same us in the supreme court of the United States, as far as the same shall be applicable.”
On the subject we are now considering, the practice in the supreme court is regulated by rule 12, (3 Sup. Ct. Rep. ix.,) which is in two sections:
“(1) In all cases where further proof is ordered by the court, the depositions which may bp taken ¡shall be by a. commission to bo issued from this court; or from any circuit court of iiio United States.
“(2) lia all cast's of admiralty and maritime jurisdiction, where now evidence shall be edniisdble In this court, the evidence by testimony of wiinensos shah be taken under a commission to be issued from this court or from any circuit court of the United Stairs under the direction of any judge thereof; and no such commission shall issue but upon interrogatories to be tiled by the party applying for iiw commission, and notice to tbe opposite party or Mr, agent or attorney, accompanied with a copy of the interrogatories so filed; to file cross interrogatories within twenty days from the service of such notice: provided, however, that nothing in this rule shall prevent any party from giving oral testimony in open court in cases where by law it is admissible.”
In prize cases certainly the cause is heard de novo on appeal in the supreme court, (Yeaton v. U. S., 5 Cranch, 283,) if not in all admiralty appeals; but ordinary appeals in admiralty have not been heard de novo in the supreme court in the same sense or to the same extent as was provided for and obtained in cases on appeal in the circuit court, as indicated, and regulated by rule 24 and rule 49 in admiralty, authorized by section 6, 5 at Large, p. 518, and fully discussed in The Lucille, 19 Wall. 73, and in The Charles Morgan, 115 U. S. 75, 5 Sup. Ct. Rep. 1172; The Mabey, 10 Wall. 420. On the subject of taking new evidence in eases on appeal in the supreme court it is expressly held that such evidence cannot be taken by deposition de bene esse. That the provision of the statutes authorizing the inking of such depositions in express terms refers to cases in the district and circuit courts, and does not apply to cases pending in the supreme court, (The Argo, 2 Wheat. 289,) and that testimony by depositions can Tbe regularly taken for the *528supreme court only under a commission issuing according to its rules. There can be no substantial amendment of pleadings in the supreme court, and commissions to take testimony do not issue out of that court as a matter of course, on formal application under 'rule 12, but the party is required not only to show that the testimony is material, but is required to present a satisfactory excuse for not taking the evidence before the trial courts. The Mabey, supra. Parties and learned proctors have assumed in this case, and perhaps in others, that as the appeal from the district court in admiralty cases now comes to this court, the rules applicable to appeals in such cases to the circuit court before March 3, 1891, governed in such cases in this court. We do not so construe the statutes and the promulgated rules bearing on tbe subject, and our judgment rendered in this case on a former day of this term (55 Fed. Rep. 525) will be so modified as to read: It is ordered that the judgment of the district court be affirmed, and that appellant pay all the costs except the costs of taking and printing additional evidence taken after the allowance of the appeal, and the costs of this motion, which excepted costs are adjudged against the appellees.